Examiner’s Amendment/Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Nemazi on December 23, 2021.
The application has been amended as follows: 
Claim 1, last line, after “group” inserting --; wherein Ast is the undesired astigmatism of the final lens, Pow is the power of the final lens, TargetPow is the desired distribution of power of the final lens being the prescription power taking the addition into account, and m is a constant--;
Claim 3, line 4, deleting “wherein 00 ≤ alpha ≤ 1800” and inserting therein –; wherein alpha is the angle of the prescription cylinder, or alpha is the angle of the inset being defined as the angle formed by the straight line joining the distance point with the near point with the horizontal axis--; 
Claim 6, line 4, after “900” inserting therein –; wherein alpha is the angle of the prescription cylinder, or alpha is the angle of the inset being defined as the angle 
Claim 7, line 4, after “900” inserting therein –; wherein alpha is the angle of the prescription cylinder, or alpha is the angle of the inset being defined as the angle formed by the straight line joining the distance point with the near point with the horizontal axis--;
Claim 15, lines 2-3, deleting “, and wherein alpha is selected independently in each of them, being independently minimized” and inserting therein –each being independently optimized--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the method for optimizing a progressive ophthalmic lens specifically including, as the distinguishing features in combination with the other limitations, the minimizing of the function F as claimed with the weights w1i and w2i being zero or having a positive value, the summation further including at least one term from the additional group as claimed and multiplications thereof, wherein if any of the terms of the group as claimed and multiplications thereof is less than 0, the same is substituted by the absolute value thereof, wherein if m=2 such that wr2i=w52i, neither being 0, then summation additionally comprises at least one other term from the claimed group, wherein the 
Examiner’s Comments
	The drawings of October 31, 2019, as amended November 18, 2021 are approved on the assumption that the drawings will be printable on the issued patent (in that in many of the figures such as figures 1 and 2, the outer circular lines representing the lens are still barely visible). 
	The objection to the Brief Description of the Drawings has been overcome based on applicant’s amendment to the specification of November 18, 2021. 
	The 112 first paragraph rejection of claim 1 has been overcome by applicant’s amendment of November 18, 2021. The 112 first paragraph rejections of claims 10-11 and 15 have been addressed in the Examiner’s Amendment. The 112 second paragraph rejection of claim 1 has been overcome based on the Examiner’s Amendment of claim 1. The 112 second paragraph rejection of claims 3, 6-7, 12-14, 16  has been overcome based on the Examiner’s Amendment of claim 3. The 112 second paragraph rejection of claims 4, 8, 14, 16-19 have been overcome based on applicant’s amendments of November 18, 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 29, 2021